Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application serial no. 15/118,695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,259,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 12, 14, 18, 19, and 21-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/1/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carlyn Anne Burton on 4/14/2021.

The application has been amended as follows:
In claim 1, second-to-last line of the claim, delete “at least one polycarboxylic acid” and replace with --the mixture of polycarboxylic acids--.
In claim 2, line 2, delete “at least one polycarboxylic acid” and replace with --the mixture of polycarboxylic acids--.
In claim 3, line 1, delete “at least one polycarboxylic acid” and replace with --the mixture of polycarboxylic acids--.
In claim 5, line 2, delete “at least one polycarboxylic acid” and replace with --the mixture of polycarboxylic acids--.
In claim 6, lines 2-3, delete “at least one polycarboxylic acid” and replace with --the mixture of polycarboxylic acids--.
In claim 7, line 1, delete “at least one polycarboxylic acid” and replace with --the mixture of polycarboxylic acids--.
Cancel claim 26.
Allowable Subject Matter
Claims 1-7, 12, 14, 18, 19, and 21-25 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Chevallier (US 5,403,570) and Valero (US 2009/021449) for the following reasons:
Chevallier discloses dispersible precipitated silica particulates suitable for use in elastomer/rubber material matrices having BET surface area of 140-200 m2/g, CTAB surface area of 140-200 m2g, and a pore distribution such that the pore volume comprising pores from 175-275 Å in diameter is at least 60% of the pore volume comprising pores of no greater than 400 Å in diameter.  Chevallier fails to disclose that the precipitated silica includes polycarboxylic acid.
Even so, Valero discloses precipitated silica and teaches adding polycarboxylic acid such as succinic acid during the preparation of precipitated silica to provide low water uptake.  Because succinic acid has formula HOOC—CH2CH2CH2CH2—COOH (i.e., C4 linear aliphatic dicarboxylic acid), it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups or isomers thereof.  Case laws holds that position isomers (compounds having the same radicals in physically different positions on the same nucleus) and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Therefore, because methylglutaric acid is a C6 aliphatic dicarboxylic acid, ethylsuccinic acid is a C7 aliphatic dicarboxylic acid and adipic acid is C6 linear aliphatic dicarboxylic acid, it would have been obvious to one of ordinary skill in the art to use methylglutaric, ethylsuccinic, and adipic acids.  

Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
Further, it is noted that applicant’s filing of a terminal disclaimer filed on the date 4/21/2021 overcomes the double patenting rejection of record.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn